Mahoney, J. (dissenting).
We dissent and vote to affirm on the opinion of Surrogate Keane (87 Misc 2d 649).
Kane and Larkin, JJ., concur with Sweeney, J.; Koreman, P. J., and Mahoney, J., dissent and vote to affirm in an opinion by Mahoney, J.
Decree modified, on the law and the facts, so as to determine that there has been no effective exercise of the power of appointment given to Louella Beckwith in the will of Hugh T. Beckwith, and, as so modified, affirmed, with costs to all parties filing briefs payable out of the estate.